Sticker to Prospectus The Prospectus for ICON Leasing Fund Twelve, LLC consists of (i) this sticker, (ii) the Prospectus, dated May 7, 2007 and (iii) Supplement No. 1, dated June 25, 2007, which contains information related to the current status of the offering and updates certain financial information in the Prospectus. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-138661 ICON LEASING FUND TWELVE, LLC SUPPLEMENT NO. 1 DATED June 25, 2007 TO PROSPECTUS DATED MAY 7, 2007 Summary We are providing you with this Supplement No. 1, dated June 25, 2007, to update the Prospectus dated May 7, 2007.The information in this Supplement No. 1 supplements, modifies and supersedes some of the information contained in the ICON Leasing Fund Twelve, LLC (“Fund Twelve”) Prospectus.This Supplement No. 1 forms a part of, and must be accompanied or preceded by, the Prospectus. The primary purposes of this Supplement No. 1 are to: · Describe the current status of the offering; · Disclose Fund Twelve’s entry into a material definitive agreement; · Update the effective date of Fund Twelve’s Distribution Reinvestment Plan; · Update certain information regarding the management of ICON Capital Corp.; and · Update certain financial information of Fund Twelve to March 31, 2007. Current Status of the Offering The initial closing date for Fund Twelve was May 25, 2007, the date at which Fund Twelve had raised $1,200,000 and reached the minimum offering amount.As of June 8, 2007, 6,553 shares of membership interests have been sold to 156 additional members, and those additional members contributed capital of $6,552,390 to Fund Twelve.Fund Twelve has not yet reached the $20,000,000 minimum offering for the Commonwealth of Pennsylvania. Compensation Paid to Affiliates and Certain Non-Affiliates Through June 8, 2007, Fund Twelve paid and/or accrued the following fees or expenses in connection with its offering of membership interests: (i) sales commissions to third parties in the amount of $522,167, (ii) underwriting fees to affiliated parties in the amount of $131,048 and (iii) organizational and offering fees to affiliated parties in the amount of $229,334.These fees are described on pages 25 and 26 of the Prospectus, as supplemented. Entry into a Material Definitive Agreement On June 20, 2007, Fund Twelve entered into a Loan Modification Agreement (the “Modification Agreement”) with California Bank & Trust (“CB&T”).Pursuant to the terms of the Modification Agreement, Fund Twelve became a permitted borrower under, and party to, the Commercial Loan Agreement dated as of August 31, 2005, as amended December 26, 2006 (the “Loan Agreement”), between CB&T and certain of Fund Twelve’s affiliates (ICON Income Fund Eight B L.P., ICON Income Fund Nine, LLC, ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven, LLC). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the "Facility") which is secured by certain collateral of the borrowers. Each of the borrowers under the Facility (including Fund Twelve) is jointly and severally liable for all amounts outstanding under the Facility.As of June 20, 2007, there was approximately $6,600,000 outstanding under the Facility.Although Fund Twelve does not have any outstanding borrowings under the Facility, as a result of its entry into the Loan Modification Agreement, it is jointly and severally liable for the outstanding balance. S-1 Availability under the Facility is subject to a borrowing base that is determined, subject to certain limitations, based on the present value of the future receivables under certain lease agreements in which the borrowers have a beneficial interest.The interest rate on any advances made under the Facility is the prime rate established by CB&T.In addition, however, the borrowers may elect to have up to five advances under the Facility made at an interest rate equal to the rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market, plus 2.50% per year. The Facility matures, and the borrowers ability to borrow under the Facility, expires on September 30, 2008. The foregoing is a summary description of certain terms of the Modification Agreement and is qualified in its entirety by the text of the Loan Agreement, the amendment to the Loan Agreement dated December 26, 2006, and the Modification Agreement, each of which is attached as an Exhibit to the Current Report on Form 8−K filed with the Securities and Exchange Commission on June 25, 2007. Distribution Reinvestment Plan The effective date of Fund Twelve’s Distribution Reinvestment Plan (the “DRIP”), listed under Section 13 of the DRIP is hereby amended from May 2, 2007 to May 7, 2007. Management The disclosure under the heading “Management” on pages 41 and 42 of Fund Twelve’s prospectus dated May 7, 2007, is hereby replaced in its entirety by the following: MANAGEMENT The Manager Our Manager was formed in 1985. Its principal office is located at 100Fifth Avenue, Fourth Floor, New York, New York 10011, and its telephone number is (212)418-4700. The following table provides information regarding our Manager’s executive officers. Name Age Title Thomas W. Martin 53 Chairman, Chief Executive Officer, President and Director Michael A. Reisner 36 Executive Vice President and Chief Financial Officer and Director Mark Gatto 34 Executive Vice President and Chief Acquisitions Officer and Director Joel S. Kress 34 Executive Vice President— Business and Legal Affairs David J. Verlizzo 34 Vice President and Deputy General Counsel Anthony J. Branca 38 Senior Vice President— Accounting and Finance Craig A. Jackson 48 Vice President— Remarketing and Portfolio Management Thomas W. Martin has been Chairman and Chief Executive Officersince May 2007, has been President since February 2007, and has been a Director (and Director, President and Treasurer of ICON Securities Corp. as well) since August 1996. Mr.Martin was Chief Operating Officer from February 2006 to May 2007 and Chief Financial Officer from May 2003 through January 2007. Mr.Martin was the Executive Vice President, Chief Financial Officer and a co-founder of Griffin Equity Partners, Inc. from October 1993 to August 1996. Prior to that, Mr.Martin was Senior Vice President of Gemini Financial Holdings, Inc. from April 1992 to October 1993 and he held the position of Vice President at Chancellor Corporation (an equipment leasing company) for 7years. Mr.Martin has a B.S. degree from University of New Hampshire. Mr.Martin has been in the equipment leasing business since 1983. Michael A. Reisner has been Executive Vice President and Chief Financial Officer since January 2007 and a director since May 2007. Mr.Reisner was formerly Executive Vice President-Acquisitions from February 2006 through January 2007. Mr.Reisner was Senior Vice President and General Counsel from January 2004 through January 2006. Mr.Reisner was Vice President and Associate General Counsel from March 2001 until December 2003. Previously, from 1996 to 2001, Mr.Reisner was an attorney with Brodsky Altman& McMahon, LLP in New York, concentrating on commercial transactions. Mr.Reisner received a J.D. from New York Law School and a B.A. from the University of Vermont. S-2 Mark Gatto has been Executive Vice President and Chief Acquisitions Officer and a director since May 2007. Mr.Gatto was formerly Executive Vice President— Business Development from February 2006 to May 2007 and Associate General Counsel from November 1999 through October 2000. Mr.Gatto is responsible for business and corporate development, including the acquisition of equipment subject to lease. Before serving as Associate General Counsel, Mr.Gatto was an attorney with Cella& Goldstein in New Jersey, concentrating on commercial transactions and general litigation matters. From November 2000 to June 2003, Mr.Gatto was Director of Player Licensing for the Topps Company and, in July 2003, he co-founded a specialty business consulting firm in New York City and served as its managing partner before re-joining our Manager in April 2005. Mr.Gatto received an M.B.A from the W. Paul Stillman School of Business at Seton Hall University, a J.D. from Seton Hall University School of Law, and a B.S. from Montclair State University. Joel S. Kress has been Executive Vice President— Business and Legal Affairs since May 2007. Mr.Kress was formerly Senior Vice President and General Counsel from February 2006 to May 2007 and was Vice President and Associate General Counsel from August 2005 until January 2006. Previously, from 2001 to 2005, Mr.Kress was an attorney with Fried, Frank, Harris, Shriver& Jacobson LLP in New York and London, England, concentrating on mergers and acquisitions, corporate finance and financing transactions (including debt and equity issuances) and private equity investments. Mr.Kress received a J.D. from Boston University School of Law and a B.A. from Connecticut College. David J. Verlizzo has been Vice President and Deputy General Counsel since February 2006. Mr.Verlizzo was Assistant Vice President and Associate General Counsel from May 2005 until January 2006. Previously, from 2001 to 2005, Mr.Verlizzo was an attorney with Cohen Tauber Spievack& Wagner LLP in New York, concentrating on public and private securities offerings, securities law compliance and corporate and commercial transactions. Mr.Verlizzo received a J.D. from Hofstra University School of Law and a B.S. from The University of Scranton. Anthony J. Branca has been Senior Vice President— Accounting and Finance since January 2007. Mr.Branca was Director of Corporate Reporting &
